DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/322,674.  Responsive to the preliminary amendment filed 2/1/2019, claims 8-13 are currently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GERMANY on 8/3/2016. It is noted, however, that applicant has not filed a certified copy of the 10 2016 214 357.3 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/1/2019, 3/12/2019, 3/24/2020 and 3/2/2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 5, “the accumulator pressure” should be changed to - -an accumulator pressure- - for claim consistency.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 8, “the clutch” should be changed to - -the at least one clutch- - for claim consistency (see Claim 8, line 3).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  lines 2-3, “its flow-through position” should be changed to - -a flow-through position- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  lines 1-2, “is in charging operation” should be changed to - -is in a charging operation- - for claim consistency.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  line 3, “accumulator pressure the high-pressure” should be changed to - -accumulator pressure in the high-pressure- - for claim consistency.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  lines 1-2, “the gear selector hydraulic cylinder” should be changed to - -a gear selector hydraulic cylinder- - for claim consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 5, “the ambient pressure” should be changed to - -an ambient pressure- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



The term "significant" in claim 8, line 18 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes a “significant” deviation and whether this limitation should be construed as “a deviation beyond a threshold”.  In addition to clarifying the term “significant”, the limitation should be amended to specify that the “deviation” is associated with the pressure decrease values, i.e. “a deviation between the actual pressure decrease and the target pressure decrease”.  Therefore, it is suggested that claim 8, line 18 be amended in manner similar to - -when a deviation between the actual pressure decrease and the target pressure decrease is beyond a threshold- -.

Claim 10 recites the limitation "the accumulator pressure decrease" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation should be changed to - -the actual pressure decrease- -.

	Claim 13, lines 3-4 state, “a measurement range is outside, the actual accumulator pressure” which is unclear.  Specifically it is unclear what is meant by the term “outside” and whether the limitation should be changed to - -a measurement range is outside the actual accumulator pressure- -.


Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a hydraulic system for an automatic transmission of a motor vehicle wherein the control unit has a diagnostic module, using which a safety valve diagnosis is carried out, in which the safety valve is switched at a diagnosis start time from the flow-through position into the closed position, namely with actual pressure decrease downstream of the safety valve, and an analysis unit is provided, which compares the actual pressure decrease to a target pressure decrease and, when a deviation between the actual pressure decrease and the target pressure decrease is beyond a threshold, detects a fault which is read out in a safety valve fault memory, in combination with the other elements required by independent claim 8.
JP 201084870, being the closest prior art, discloses a hydraulic system for a planetary transmission (see Figs. 1 and 5) wherein a safety valve (31) diagnosis is implemented to determine a system fault (see Fig. 7 and paragraphs [0101]-[0108]) using pressure as a function of time (see Fig. 8).  However, the reference fails to disclose the above mentioned limitations that deal with comparing an actual pressure decrease to a target pressure decrease to detect a fault by determining a critical deviation between these values, in addition to a general lack of similar hydraulic system structure. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KATO et al. (US 5,052,247) discloses a hydraulic control apparatus (see ABSTRACT).
AOKI et al. (US 2006/0158026 A1) discloses a hydraulic control device (see ABSTRACT).
HAUGEN (US 2012/0324879 A1) discloses a hydraulic control system with a high pressure accumulator and safety valve (see ABSTRACT).
MAC EWEN et al. (US 2014/0114551 A1) discloses a hydraulic system leak diagnostic method (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655